NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MINGMING YIN,                                    No.   19-71092

                Petitioner,                      Agency No. A201-212-072

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Mingming Yin, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We grant in part and deny in part the petition for review, and we

remand.

      In deciding Yin’s asylum and withholding of removal claims, the BIA

assumed Yin was credible, determined she received sufficient opportunity to

explain her lack of corroborating evidence, and denied relief based on finding that

Yin failed to adequately corroborate her claims. The BIA did not address whether

the IJ provided Yin proper notice that corroboration was required, and this was

error. See Ren v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011) (setting out the

sequential analysis an IJ must follow when corroborating evidence is required of

an otherwise credible applicant, including that “the IJ must give the applicant

notice of the corroboration that is required”). Further, the BIA’s determination that

Yin was afforded a sufficient opportunity to corroborate her claim is unsupported.

See id. at 1092 (“demanding corroboration immediately on the day of the hearing

would raise serious due process concerns by depriving an applicant of his

guarantee of a reasonable opportunity to present evidence on his behalf.” (internal

citation and quotation marks omitted)); see also Lai v. Holder, 773 F.3d 966, 975-

76 (9th Cir. 2014) (concluding that reliance on failure to provide corroborating

evidence was procedurally improper where applicant never received notice of a


                                          2                                     19-71092
need to produce the corroborative evidence identified in the IJ’s decision or an

opportunity to either produce the evidence or explain its unavailability). Thus, we

grant the petition for review as to Yin’s asylum and withholding of removal

claims, and we remand to the agency for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d

272 (2002) (per curiam).

      As to Yin’s CAT claim, the BIA assumed she provided sufficient

corroborating evidence and denied her claim based on the failure to meet her

burden of proof. Substantial evidence supports that determination because Yin

failed to show it is more likely than not she will be tortured by or with the consent

or acquiescence of the government if returned to China. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      Yin’s removal is stayed pending a decision by the BIA.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                          3                                    19-71092